Citation Nr: 1231609	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  07-33 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a initial compensable rating for pseudofolliculitis barbae (PFB). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from June 1985 to March 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon, which granted service connection for PFB and assigned a noncompensable rating. 

In July 2011 a Board videoconference hearing was held before the undersigned; the transcript is of record. 

In September 2011 the claim was remanded for further development, including an examination, which has been completed. 


FINDING OF FACT

During the course of the appeal, PFB was manifested by small round papules and pustules with areas of hyperpigmentation involving three percent of the exposed body surface; there was no disfigurement. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for PFB were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An April 2006 letter satisfied the duty to notify provisions.   

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

VA examinations were conducted in May 2006, July 2010 and December 2011.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The May 2006 and July 2010 examinations were incomplete as they did not provided findings to allow for proper application of the rating criteria, however the December 2011 examination was adequate for rating purposes.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Pseudofolliculitis Barbae (PFB) is not specifically listed in the current VA rating schedule contained in 38 C.F.R. Part 4.  When an unlisted condition is encountered it is rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  

PFB has been rated as noncompensable under Diagnostic Code (DC) 7813, which is the code for dermatophytosis, which directs that the condition be rated as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 7805), or as dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

DCs 7801 and 7802 are for scar(s) not of the head, face, or neck, and are therefore not applicable.  DCs 7803 and 7804 are not applicable as the Veteran's superficial scars (a scar not associated with underlying soft tissue damage) are neither unstable or painful.  As the Veteran's scars do not cause limitation of function of the affected part, DC 7805 is not applicable. 
 
DCs 7800 and 7806 are potentially applicable.  

Absent visible or palpable tissue loss, DC 7800 provides for a 10 percent rating based on at least one characteristic of disfigurement of the head, face, or neck.  Note (1) to DC 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: Scar is 5 or more inches (13 or more cm.) in length.  Scar is at least one-quarter inch (0.6 cm.) wide at the widest part.  Surface contour of scar is elevated or depressed on palpation.  Scar is adherent to underlying tissue.  Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).  Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).  Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.).  Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 

DC 7806 provides that dermatitis or eczema that involves less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy is required during the past 12-month period, is assigned a noncompensable rating.  Dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118. 

The criteria for evaluation of scars were amended effective October 23, 2008, but the new criteria apply only to claims filed after that date.  The Veteran has not requested application of the new criteria to his claim, and the Board finds no advantage to him in doing so.  Therefore, only the older, pre-October 2008 criteria listed above are considered. 

At a May 2006 VA examination the Veteran reported that he was currently asymptomatic.  The examiner noted that there were minimal areas of hyperpigmentation in the neck from folliculitis in the past but these lesions would not be visible by photo as they are quite minimal, two to three mm in size.  There were approximately five or six of the hyperpigmented areas but not papules or pustules presently.  The Veteran reported he had not used any medications for his condition. 

In May 2005 and January 2007 the Veteran sought VA treatment for his PFB and was instructed to use a topical lotion. 

In August 2009 the Veteran was seen by a private dermatologist to treat his PFB.  The dermatologist noted the Veteran's history of developing pustules under the neck which are painful and leave scars.  Upon physical examination hyperpigmented papules, acne papules and dried pustules on the lower jaw line and neck were noted.  The Veteran was prescribed a topical lotion.  

At a July 2010 VA examination the Veteran reported that he had been using a topical cream and moisturizer daily to treat his PFB for the last year.  The examiner diagnosed PFB, well controlled with current regiment of treatment and has never required systemic medications for treatment. 

At a December 2011 VA examination conducted pursuant to the Board remand, the Veteran was noted to have one papule in the left lower jaw from PFB with minimal hyperpigmentation in the jaw area.  The examiner noted that the PFB was well controlled at the time with less than one percent of exposed skin involved.  The Veteran is controlling the condition with a topical lotion three to four times a month.  Hyperpigmentation was found to involve less than one percent of the total body area and less than two percent of the exposed skin.  It was barely visible in the jaw area and would not show on a photo. 

There were no findings of disfigurement, as defined under 38 C.F.R. § 4.118, at any of the VA examinations, nor in any private or VA treatment notes, therefore a compensable rating under DC 7800 for PFB is not warranted.  Therefore it is more appropriate to evaluate the Veteran's skin condition under the criteria for dermatitis or eczema, by analogy, as those Codes address the predominant disability. 

There is no evidence of PFB that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected.  Only the December 2011 VA examination provided percentages of total skin area and exposed skin area affected.  Combining the one percent of PFB with the two percent of hyperpigmentation results in only three percent of exposed skin at most.  The Veteran's PFB has not required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The Veteran is using topical therapy (prescription lotion) for his PFB but not systemic therapy.  Corticosteroids that are applied topically are not considered systemic. 

As such a compensable rating for PFB is not warranted. 

The Veteran believes that his PFB should be assigned a compensable rating.  He is competent to report his symptomatology.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on the matter of rating PFB and his views are of no probative value.  Even if his opinion was entitled to be accorded some probative value, it is far outweighed by the opinion provided by the medical professional who performed a detailed examination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Extraschedular Considerations 

The discussion above reflects that the symptoms of the Veteran's skin disability are contemplated by the applicable rating criteria.  His disability is manifested by papules with areas of hyperpigmentation covering the described percentages of his body.  The rating criteria contemplate these symptoms.  See Diagnostic Codes 7800-7806.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial compensable rating for pseudofolliculitis barbae (PFB) is denied.




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


